11th Court of Appeals
Eastland, Texas
Opinion
 
Rodgers Dean Jenkins
            Appellant
Vs.                  No. 11-03-00227-CR – Appeal from Eastland County
State of Texas
            Appellee
 
            Rodgers Dean Jenkins has filed in this court a motion to withdraw his notice of appeal and
dismiss the appeal.  The record before this court reflects that the  trial court found that appellant was
not indigent and that appellant is representing himself on appeal.  
            The motion is granted, and the appeal is dismissed.  TEX.R.APP.P. 42.2.
 
                                                                                    PER CURIAM
 
July 15, 2004
Do not publish.  See TEX.R.APP.P.  47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.